Exhibit 12.1 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) NineMonths EndedSeptember 30, 2007 2006 (As Adjusted)a Earnings: Income before income taxes $ 2,134 $ 2,184 Add: Interest and other fixed charges, excluding capitalized interest 385 364 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 211 193 Distributed income of investees accounted for under the equity method 3 3 Amortization of capitalized interest 2 3 Less:Equity in earnings of investments accounted for under the equity method 15 16 Total earnings available for fixed charges $ 2,720 $ 2,731 Fixed charges: Interest and fixed charges $ 397 $ 375 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 211 193 Total fixed charges $ 608 $ 568 Ratio of earnings to fixed charges 4.47x 4.81x aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. FORM 10-Q E-2
